Exhibit 10.1

 

LOGO [g512785g02n30.jpg]

December 20, 2017

Stephen Nolan

[Address]

[Address]

Dear Stephen,

I am pleased to confirm our offer to you for the position of Chief Financial
Officer at Esterline Technologies Corporation. You will report directly to me
and I would like you to start on February 5, 2018.    

Your total compensation at Esterline will be comprised of several components in
direct pay and benefits.

 

  •   Base Pay: As we discussed, your annual base salary rate will be $43,750
gross monthly ($525,000 annual equivalent) paid on our normal bi-weekly payroll
cycle.

 

  •   Annual Incentive Compensation: You will also participate in Esterline’s
Annual Incentive Compensation Plan for the current fiscal year, pro-rated based
on full months of employment during the fiscal year, which ends on the last
Friday in September. Your target award will be 70% of your base salary. We will
provide you with a copy of the Plan shortly after you begin work.

 

  •   Long-Term Incentives: You will be recommended to the Board of Directors
for appointment to Esterline’s Long-Term Incentive Plan (LTIP) with a target
value of 150% of your annual base salary. Plan details will be provided to you
shortly after your appointment to the Plan.

 

  •   Special, New Hire Equity Grants – You will also receive new hire equity
grants following your first day, consisting of 21,100 stock options (four-year
ratable vesting at 25% per year) and 8,450 Restricted Stock Units (100% vested
after three years from grant date).

Note that as an officer of the company you will be subject to our share
ownership policy that requires officers to hold shares of stock equal to 3x base
salary. There is an expectation that the level of ownership will occur through
equity awards made to officers under our executive compensation programs.
Currently there are no specific expectations or requirements regarding the time
period within which an executive must satisfy his or her ownership requirement.

 

1



--------------------------------------------------------------------------------

LOGO [g512785g02n30.jpg]

 

As a corporate executive officer, you will be covered by Esterline’s Termination
Protection Agreement. This document will be provided to you along with other
plan details once you begin employment with Esterline.

In your new role, you will also be eligible for a car allowance under the
Esterline car policy. The allowance is intended to cover usual purchase,
operating, maintenance, and insurance costs for cars in your residential zip
code. Additionally, you’ll be eligible to receive up to $8,000 credit annually
to be used for financial planning services.

This offer also includes relocation benefits as described in the enclosed
policy. Please contact Melinda Starbird in Human Resources to initiate your
relocation process with our relocation provider, Cartus. They can help you with
any questions about your relocation. In the event that you voluntarily leave the
Company or if your employment is terminated by Esterline for cause within 12
months of your date of hire, you will be responsible for reimbursing the company
for the entire relocation benefit and after 12 months and up to 24 months, you
will be responsible for reimbursing the company for a pro-rata gross share (n/24
based on number of months worked) of the relocation benefit you received.

Health, retirement, and other benefits will be available to you in accordance
with Esterline’s usual benefit programs, which changes from time to time. See
the attached summary of current benefits for further information.

As of your start date you will accrue paid vacation at the rate of 4 weeks per
year and the standard company accrual for paid sick time.

Requirements and Administrative Matters – This offer is contingent upon the
following:

 

  •   Satisfactory completion of a pre-employment physical examination and drug
screen

 

  •   Passing a background check

The physical examination is an annual requirement for all corporate executives.
Please schedule an appointment at your earliest convenience to complete the
pre-employment physical as well as the drug screen and have your doctor return
the signed form back to:

EVP and Chief HR Officer

Esterline Technologies Corporation

500 108th Ave NE

Suite 1500

Bellevue, WA 98004

USA

With respect to the drug test, you will receive an email in the next few days
from our vendor, HireRight. It will require you to go to a local facility for
testing. Please reach out to Melinda should you require any assistance.

 

2



--------------------------------------------------------------------------------

LOGO [g512785g02n30.jpg]

 

These final conditions must be completed before you can begin work. In addition,
please read, sign, and return the following to Melinda.starbird@esterline.com.

 

  •   A signed copy of this letter

 

  •   Confidential Information & Inventions Assignment Agreement

 

  •   Summary of Outside Business Interests

General Policies – Except as specifically provided in this letter, all other
aspects of your employment will be the same as those that apply to other
corporate staff. We are all employed-at-will, and the officers serve at the
pleasure of the Board for one-year terms subject to company by-laws.

Stephen, we look forward to your success as CFO at Esterline Corporation, and to
your contributions to the corporation in this critical position. To accept this
offer, please print this letter, sign, and return to Paul Benson. Please also
read, complete, and return the other forms enclosed here.

If you have any questions at all, please contact me. I look forward to working
with you.

Congratulations and best regards,

 

LOGO [g512785g0109142101569.jpg]

Curtis R. Reusser

Chairman, President & CEO

 

I accept this offer as outlined above.      

  /s/ STEPHEN NOLAN

              12/22/17                     Signature       Date

Attachments:

 

  •   Confidential Information & Inventions Assignment Agreement

 

  •   Summary of Outside Business Interests

 

  •   Benefits Summary

 

  •   Executive Physical Examination Form

 

  •   Relocation Plan Summary

 

  •   Relocation Repayment Agreement

 

3